DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-7 are pending.  Claim 1 is amended.  This is the first office action on the merits.

Information Disclosure Statement 
The Information Disclosure Statement filed 12/26/2019 has been reviewed.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of the combination of ethylhexyl methoxycinnamate, ethylhexyl salicylate, homosalate, polysilicone-15 and isoamyl p-methoxycinnamate for the liquid organic ultraviolet screening agent, the combination of ethylhexyl triazone, butyl methoxydibenzoylmethane, bis-ethylhexyloxyphenol methoxyphenyl triazine and diethylamino hydroxybenzoyl hexyl benzoate for the solid organic ultraviolet screening 
Claims 1-3 and 5-7 are examined on their merits in light of the elected species. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. US 2016/0030313 (2/4/2016) in view of Gately et al US 2015/0050321 (2/19/2015).         
Jansen et al. (Jansen) teaches a finisher composition in the form of an oil-in-water emulsion. The continuous aqueous phase of the emulsion is from about 20 to 85 wt % of water. The dispersed oil phase of the emulsion includes a non-volatile oil, which is at least 50% by weight of a liquid UV agent. The composition also includes from about 10 to 25 wt % of substantially spherical starch particles, silicone elastomer particles, or a combination of these. (See Abstract).  
Jansen teaches that some particularly suitable examples of UV agents that are liquids are ethyl hexyl methoxycinnamate, ethylhexyl salicylate, homosalate and isoamyl p-methoxycinnamate. (See [0041]).  Polysilicone-15 is taught as another suitable UV active. (See [0082]).  Mixtures of UV-actives are also taught to be suitable in the composition. (See [0082]).  The elected species of a combination of ethyl hexyl 
The UV absorption agents can also include bis-ethylhexyloxyphenol methoxy triazine, butyl methoxydibenzoylmethane, diethylamino hydroxybenzoyl hexyl benzoate, and ethylhexyl triazone. (See [0040], [0042]).  The elected species of a combination of bis-ethylhexyloxyphenol methoxy triazine, butyl methoxydibenzoylmethane, diethylamino hydroxybenzoyl hexyl benzoate, and ethylhexyl triazone is called for in instant claim 1.     
Jansen teaches that its composition is transparent as called for in instant claim 1 in that the attributes of skin are assessed through the composition, so it can be seen through. (See [0034] and [0075]).    
Jansen teaches that the dispersed oil phase of its emulsion includes a non-volatile oil, which is at least 50% by weight of a liquid UV agent, so Jansen teaches a liquid UV agent in excess of a solid UV agent. (See Abstract and [0071]).
The silicone elastomer can be present in an amount of from about 10 to about 25 wt% which is close to the 35 to 70 wt% of the silicone elastomer called for in instant claim 2. (See [0049]).   About 25% is sufficiently close to, for example 35% that it would be expected to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference 
The UV screening agent part of the composition is found in an amount of 7% in Table 2 of the examples. (See [0071]).  7% falls within the 4 to 40 wt% called for in instant claim 2.  Individual UV absorbing agents such as homosalate are found in the amount of about 4.0% which falls within the ranges of the amounts called for in instant claim 5.  (See Example 4).  Since 4.0 wt% is exemplified for homosalate in Example 4, 4% would be a suitable amount for a skilled artisan to select for each of the UV absorbing agents. 
While Jansen does teach a silicone elastomer as a part of its composition, Jansen does not teach dimethicone/bis-isobutyl PPG-20 crosspolymer specifically.  Jansen teaches an oil but does not teach an oil that is butyloctyl salicylate.  Jansen does not teach a ratio of liquid UV absorbing agent to solid UV absorbing agent of between 3.5 and 5 to 1.  Jansen also does not teach a combination of preservatives, whitening agents (skin lightening agents), antioxidants, surfactants and skin conditioning agents.  These deficiencies are made up with the teachings of Gately et al. 
Gately et al. (Gately) teaches an oil in water emulsion that has a water phase and an oil phase. The water phase includes greater than about 0.5% of the salt form of a neutralized acid, the acid being preferably salicylic acid; and, from about 2% to about 0.001%, by weight of a gum, preferably xanthan gum. The oil in water emulsion is stable, that is, it is substantially unaltered in chemical state and physical homogeneity, upon exposure to 14 days at a temperature & humidity of about 50° C. and 60% RH. (See Abstract and throughout Gately).  

Gately teaches that its composition can comprise a silicone elastomer that is useful for reducing the tackiness of the composition and for providing a pleasant feel upon application. (See [0038]).  Gately teaches that dimethicone/bis-isobutyl PPG-20 crosspolymer is a suitable silicone elastomer.  (See [0045]).  Dimethicone/bis-isobutyl PPG-20 crosspolymer is called for in instant claim 3.   
Gately exemplifies in [0183] in composition 31 avobenzone, a solid UV absorbing agent, in an amount of 3.0, and liquid UV absorbing agents homosalate in an amount of 8.0 and octisalate in an amount of about 4.0.  This is a ratio of 12 to 3 which is 4:1 liquid UV absorbing agents to solid UV absorbing agents, which falls into the 3.5 to 5 :1 called for in instant claim 1.      
The Gately composition can also comprise preservatives, antioxidants, lightening agents and skin conditioning agents. (See [0067]).  The elected combination of preservatives, whitening agents (skin lightening agents), antioxidants, surfactants and skin conditioning agents is called for in instant claim 7. (See Gately claim 10).     
It would be would be prima facie obvious for one of ordinary skill in the art making the Jansen composition to have the liquid UV absorbing agent to solid UV dimethicone/bis-isobutyl PPG-20 crosspolymer, the oil be butyloctyl salicylate and add a combination of preservatives, antioxidants, lightening agents and skin conditioning agents and surfactants and 1.5% of salicylic acid salt as well as 0.1% xanthan gum as taught by Gately, so that the composition has sunscreen and anti-aging skin benefit effects while also being a very stable cosmetic composition as taught by Gately.  



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619